Title: From John Quincy Adams to Thomas Boylston Adams, 26 October 1814
From: Adams, John Quincy
To: Adams, Thomas Boylston



No. 46.
My dear Brother
Ghent 26. October 1814

The enclosed promissary Note for two hundred dollars is signed by Mr. Jesse Nichols of Providence Rhode Island. I have lent him the money to Enable him to return to America and he promises me it shall be repaid immediately after his arrival He goes as passenger in the Chauncey, and this Letter will go by the same opportunity—I request you to obtain the payment as soon as you can with Convenience and to employ the money immediately to the discharge of so much of my debt to my Father—You  know how often and how constantly I have urged you to complete the repayment of that debt—In my letter of the 13 July last of which I have sent you two copies, I requested you to purchase my Father Boylston Market shares, on my account and to give my Note upon Interest for the amount—As this will have increased the debt I am the more anxious for its repayment—
I likewise enclose a duplicate of my last letter to you which I send to England to go by the Cartel Jenny—Since it was written the Sovereigns and Ambassadors who were to meet at Vienna have assembled there, but the Opening of the Congress has been by mutual agreement postponed from the first of the present month to the first of November—By the latest accounts from thence—it would seem that France is by no means inclined to content herself with the passive and insignificant part which the allies had assigned to her & to which I had supposed she would be compelled to submit
The Prince late of Benevens, but who in the course of His  Protean metamorphoses has now become Prince de Talleyrand minister of foreign affairs to Louis 18 and his Ambassador at this Congress has commenced his diplomatic campaign at Vienna by a Memorial which has excited a very strong and general Sensation there, and which presents to all Europe and to the world an aspect of things entirely new and unexpected. The memorial itself has not yet been published, but its first Effect has probably been the postponement of the Opening of the congress The Substance of it is said to be that France having consented by great sacrifices to reduce herself within her dimensions as they were in 1792 has a right to expect that the other great powers of Europe will adopt the same principle—Thus the aggrandizements obtained since that period by those powers and Still projected at this time, being inconsistent with her Security, altho’ She does not intend to oppose them by force because she will not disturb the Peace of Europe, yet she thinks it necessary to declare, that she does not acknowledge them.
It is evident that this declaration will not allow the other powers to distribute—among them their spoils without consulting France upon the Subject—As France asks directly nothing for herself, and declares that she has no Intention of opposing by force any arrangements that may be made; the other powers will not think it very safe to make them with a formal protest of France against them—founded upon the identical principle to which they so recently compelled her to submit—There is a dignity a firmness & a moderation in this Policy which places the French Government in the Eyes of the World upon high ground and must if properly maintained restore to France her full share of influence in the future affaires of Europe—
Our prospects here are as unfavorable as they have ever been—We are overwhelmed with tidings of British successes and conquests in America and our adversaries rise in their demands in proportion as the accounts of their victories are received—They have hitherto been merely Sporting with us, and with the Eagerness of our Country for Peace—The last news we have is that of their failure at Baltimore, which they call a Victory, and that of the destruction of their fleet on Lake Champlain—We are in deep anxiety for the Subsequent Events, and we long for more decisive proofs of Energy in the Character of our Country—
I am your ever Affectionate brother
J. Q. A.